DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-18 in the reply filed on May 10, 2021 is acknowledged.  The traversal is on the ground(s) that the groups can be examined without a serious burden.  This is not found persuasive because Groups I and II require a different field of search. Applicant states “examining all the claims of this application at the same time would only involve consideration of a few additional claims”. It is noted that the number of claims is not pertinent to the consideration of whether or not to restrict since applicant can always add additional claims later in prosecution. In this case, there is a serious burden because it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention. Searching Group II in addition to Group I would require the examiner to search different classes/subclasses and employ different search queries which results in a serious burden on the examiner. (See MPEP §803 and §808).
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 10, 2021.

Claim Objections
Claims 13-18 are objected to because of the following informalities:  Claim 13 recites “…to move in an axil direction…” in the last line of the claim. It appears there is a typographical error. “axil” is the angle between the upper side of a leaf or stem and the stem or branch which supports it. It is believed applicant intendent to use “axial”. For the purposes of examination, this limitation is being interpreted as “axial”. Appropriate correction is required.
Claims 6, 8, and 11 are objected to because of the following informalities: each of these claims recites “the carrier”. Based on applicant’s disclosure, it appears these limitations are referring back to the “spiral shaped carrier” as recited in claim 1. Applicant is encouraged to use consistent terminology throughout the claims to ensure clarity. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8, 13, 14, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant cited Zeroni et al (US PG Pub 2012/0109171).
Regarding claim 1, Zeroni teaches a medical device (See Figs. 1-14) for removing an object in a body lumen (see paragraph [0011]), the medical device comprising:
a rotatable tubular driving shaft (3) possessing an inner surface and in which a spiral-shaped carrier (30) is provided on the inner surface of the rotatable tubular driving shaft (See paragraph [0040]), the rotatable tubular driving shaft also possessing a distal portion (as seen in Figs. 1 & 2) at a distal end of the rotatable tubular driving shaft and a proximal end (near boxes 10 & 11 in Fig. 1), the rotatable tubular driving shaft including a lumen (21) that extends between the proximal and distal ends of the rotatable tubular driving shaft (See Fig. 1; paragraph [0032]);
a cutting part (4) provided on the distal portion of the driving shaft (See paragraph [0032]) to rotate together with the rotatable tubular driving shaft (See paragraphs [0032], [0034]) and configured to cut the object (See paragraphs [0010], [0011], and [0034]); and
an elongated resistive body (6) disposed in the lumen of the rotatable tubular driving shaft (See Figs. 1, 2, 3, and 12); the rotatable tubular driving shaft and the elongated resistive body being relatively rotatable (See paragraphs [0032] and [0043]).
Regarding claim 2, Zeroni further teaches, wherein the elongated resistive body (6) possesses a central axis (along the longitudinal axis), the elongated resistive body also possessing a cross-section perpendicular to the central axis of the elongated resistive body, the cross-section of at least a portion of the elongated resistive body being other than a true circle. As seen in Fig. 12, the twisted helical inner shaft 6, has a cross-section that is not a true circle at each location where the helix wraps. This is sufficient to meet “at least a portion” of the cross section being other than a true circle. (See also paragraphs [0042]-[0047]).

Regarding claim 4, Zeroni further teaches the elongated resistive body (6) possesses a central axis (along the longitudinal axis), the elongated resistive body also possessing a cross-section perpendicular to the central axis of the elongated resistive body, the cross-section of the elongated resistive body being the same over at least a portion of the elongated resistive body in an axial direction of the elongated resistive body possesses. As seen in Fig. 2-3, elongate resistive body may have only one tubular cross section along the entire length of the resistive body. Additionally as seen in Figs.  9-12 when the elongate resistive body has a helical component, it also has short discrete segments with the same cross section which is sufficient to meet  the limitation “being the same over at least a portion of the elongated resistive body in an axial direction”. 
Regarding claim 5, Zeroni further teaches the elongated resistive body (6) possesses a central axis, the elongated resistive body also possessing a cross-section perpendicular to the central axis of the elongated resistive body, the resistive body including a first resistive body part and a second resistive body part (See Fig. 11), the first resistive body possessing a proximal end connected to a distal end of the second resistive body part, the cross section of the first resistive body part along an entire axial extent of the first resistive body part being different from the cross section of the second resistive body part along the entire axial extent of the second resistive body part. (See also paragraph [0045]).
Regarding claim 6, Zeroni further teaches the elongated resistive body (6) possesses a central axis (See Figs. 1-3), the elongated resistive body also possessing a circular cross-section perpendicular to the central axis of the elongated resistive body (See Fig. 3), the carrier possessing a central axis (See Figs. 1-3) and a flat plate-shaped cross-section perpendicular to the central axis of the carrier (See Figs. 3 and 7 which show the cross section of the spiral carrier 30).
Regarding claim 7, Zeroni further teaches an outer sheath (5) (See Figs. 1-3) in which the driving shaft is rotatably positioned so that the driving shaft is rotatable relative to the outer sheath. (See paragraph [0030] which states the outer sheath 5 is stationary while the drive shaft 3 is free to rotate within the sheath).
Regarding claim 8, Zeroni further teaches the resistive body (6) extends from a distal end portion of the driving shaft to a proximal end portion of the carrier (See Fig. 1; paragraphs [0032]-[0034]).
Regarding claim 13, Zeroni teaches a medical device (See Figs. 1-14) for removing an object in a body lumen (see paragraph [0011]), the medical device comprising:
a rotatable tubular driving shaft (3) possessing a proximal end (near drivers 10 and 11; See Fig. 1) and an open distal end (portion at distal end which includes openings (23) in cutter and the attachment location with cutter (4); See Figs. 1-3), the rotatable tubular driving shaft including a lumen (21/12) that extends between the proximal end and the open distal end of the rotatable tubular driving shaft (See Figs. 1; paragraph [0032]-[0033]);
a spiral-shaped carrier (30) fixed to the rotatable tubular driving shaft so that the rotatable tubular driving shaft and the spiral-shaped carrier rotate together as a unit, (See paragraph [0040]) the spiral-shaped carrier being positioned in the lumen in the rotatable tubular driving shaft (See Figs. 1-3; paragraph [0040]);
a hollow cutting blade (4) (See Fig. 4) fixed to the rotatable tubular driving shaft so that the cutting blade and the rotatable tubular driving shaft rotate together (See Fig. 1; paragraphs [0031]-[0032]), the hollow cutting blade being configured to cut the object into cut pieces of the object when the hollow cutting blade is brought into contact with the object while the cutting blade is rotating together with the rotatable tubular driving shaft (See paragraphs [0031]-[0032] which states the cutting blade (4) is attached to the tubular drive shaft (3) and they rotate together to cut material in the body lumen) , the hollow cutting blade possessing an inner surface (24) surrounding an interior of the cutting blade (proximal portion beyond ledge 25; See paragraph [0037]), the interior of the hollow cutting blade communicating with the lumen (21/12) in the rotatable tubular driving shaft by way of the open distal end of the rotatable tubular driving shaft (note the openings (23) extends from the interior of the hollow cutting blade proximally toward the interior of the outer drive shaft (3)) so that the cut pieces of the object which have been cut by cutting blade pass through the interior of the hollow cutting blade and enter the lumen in the rotatable tubular driving shaft by way of the open distal end of the rotatable tubular driving shaft (See Figs. 1-4; paragraphs [0033]-[0037]); and
an elongated resistive body (6) disposed in the lumen (21/12) of the rotatable tubular driving shaft (3), the elongated resistive body and the rotatable tubular driving shaft being relatively rotatable (See paragraph [0032]) so that the resistive body resists the cut pieces of the object being moved along a rotating path while allowing the cut pieces of the object to move in an axial direction toward the proximal end of the rotatable tubular driving shaft (See paragraphs [0032]; [0034]; [0036]).
Regarding claim 14, Zeroni further teaches the elongated resistive body (6) possesses a central axis (along the longitudinal axis) and a cross-section perpendicular to the central axis of the elongated resistive body, the cross section of at least a portion of the elongated resistive body being other than a true circle. As seen in Fig. 12, the twisted helical inner shaft 6, has a cross-section that is not a true circle at each location where the helix wraps. This is sufficient to meet “at least a portion” of the cross section being other than a true circle. (See also paragraphs [0042]-[0047]).
Regarding claim 16, Zeroni further teaches wherein the elongated resistive body (6) possesses a central axis (along the longitudinal axis) and a cross-section perpendicular to the central axis of the elongated resistive body (See Fig. 11), the cross section of a first resistive body part (6b as seen in Fig. 11) of the elongated resistive body being a true circle (it is noted that portion 6b is formed as a “true circle” and that helical windings 38 are a separate element) and the cross section of a second resistive body part (18 as seen in Fig. 11) of the elongated resistive body being different from the cross-section of the first resistive body part of the elongated resistive body, the first and second resistive body parts of the elongated resistive body being unitary. (See Fig. 11, paragraphs [0045] – [0047]).
Regarding claim 18, Zeroni further teaches an outer sheath (5) in which the rotatable tubular driving shaft is rotatably positioned so that the rotatable tubular driving shaft is rotatable relative to the outer sheath. (See Figs. 1-3; paragraph [0030] which states the outer sheath 5 is stationary while the drive shaft 3 is free to rotate within the sheath).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over applicant cited Zeroni et al (US PG Pub 2012/0109171)
Regarding claims 9 and 10, Zeroni teaches the device of claim 1 above and further teaches the spiral-shaped carrier includes a first spiral-shaped carrier part (distal portion) in which an axial distance between adjacent windings of the first spiral-shaped carrier part is a first inter-pitch distance and where the first spiral shaped carrier part is distal to a second spiral-shaped carrier part (proximal portion) in which the axial distance between adjacent windings of the second spiral-shaped carrier part is a second inter-pitch distance the first inter-pitch distance being different from the second inter-pitch distance and where the second inter-pitch distance is shorter than the first inter-pitch distance. Zeroni teaches the “slant, size, left or right winding patterns and spacing of the … helical ribs … can all vary depending on the application and the desire material transfer rate.” Thus, Zeroni contemplates a variety of inner-pitch distances in in the spiral carrier (helical ribs 30) including one where the distal portion has a wider distance between pitches than the second, proximal portion.
Alternatively, it would have been obvious to one of ordinary skill in the art at the time of filing to have the spiral carrier have a first inner-pitch distance on the first carrier part and a second different inner-pitch distance on the second carrier part since it is known in the art to vary the pitch distance based on how quickly or slowly removal of the material is desired in a particular situation. Having two different pitch distances would allow even more precision honing the rate at which occlusive material is evacuated from the catheter making a safer and more efficient device.
Regarding claim 11, Zeroni teaches the device of claim 10 above and further teaches the resistive body (6) extends from a distal end portion of first spiral carrier part to a proximal end portion of the first carrier part. As seen in Figs. 1-14, the inner resistive body extends through the entirety of the device including the entire first carrier part. (See paragraphs [0032], [0043]-[0044], and [0047]).
Regarding claim 12, Zeroni teaches the device of claim 10 above and further teaches the resistive body (6) possesses an outer surface and the cutting part possesses an inner surface spaced from the outer surface of the resistive body to define a space (flutes 38 leading to collection chamber 12) through which the object cut by the cutter passes and enters the lumen in the rotatable tubular driving shaft. (See paragraphs [0043]-[0049]).

Claims 3, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant cited Zeroni et al (US PG Pub 2012/0109171) in view of Escudero et al (US PG Pub 2016/0242808)
Regarding claims 3 and 15, Zeroni teaches the device of claims 1 and 13 respectively above and further teaches the elongated resistive body possesses a central axis (along the longitudinal axis), the elongated resistive body also possessing a cross-section perpendicular to the central axis of the elongated resistive body (See Figs. 1-14).
Zeroni does not explicitly teach the cross-section of at least a portion of the elongated resistive body being flat plate-shaped in which the cross section is relatively longer in one direction and relatively shorter in another direction orthogonal to the one direction. Zeroni does teach “the slant, size, left or right winding patterns and spacing… can all vary depending upon the application and the desired material transfer rate.” (See paragraph [0047]).
Escudero teaches an analogous atherectomy device for removing occlusive material within a body lumen featuring an inner elongate resistive body for conveying the cut particles proximally through the device for removal. Escudero also teaches the conveying device may have either a circular or rectangular (plate shaped) cross section. Escudero teaches the rectangular cross section increases the contact between the conveying element and the inner luminal surface of the catheter body so as to increase the conveying elements ability to drive particles proximally within the catheter body. (See paragraphs [0011] and [0123]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Zeroni such that the elongate resistive body has a flat plate-shaped cross section in which the cross section is relatively longer in one direction and relatively shorter in another direction orthogonal to the one direction (rectangular) as taught by Escudero since plate-shaped (rectangular) cross sections aid in the efficient removal of occlusive material proximally within the device which reduces the amount of material which can escape into the blood vessel making the device safer for the patient and more efficient for the surgeon. Additionally, various cross-sections are widely known and employed within the medical arts based on the suitability for a particular task. A change in shape or form is generally recognized as a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (produced unexpected results). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP §2144.04(IV)(B).
Regarding claim 17, Zeroni teaches the device of claim 16 above and further teaches the second resistive body part (18) is positioned proximally of the first resistive body part (6b) (See Fig. 11).
Zeroni does not explicitly teach the cross-section of the second resistive body part is flat plate-shaped.
Escudero teaches an analogous atherectomy device for removing occlusive material within a body lumen featuring an inner elongate resistive body for conveying the cut particles proximally through the device for removal. Escudero also teaches the conveying device may have either a circular or rectangular (plate shaped) cross section. Escudero teaches the rectangular cross section increases the contact between the conveying element and the inner luminal surface of the catheter body so as to increase the conveying elements ability to drive particles proximally within the catheter body. (See paragraphs [0011] and [0123]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Zeroni such that the second part (18) of the elongate resistive body has a flat plate-shaped cross section (rectangular) as taught by Escudero since plate-shaped (rectangular) cross sections aid in the efficient removal of occlusive material proximally within the device which reduces the amount of material which can escape into the blood vessel making the device safer for the patient and more efficient for the surgeon. Additionally, various cross-sections are widely known and employed within the medical arts based on the suitability for a particular task. A change in shape or form is generally recognized as a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (produced unexpected results). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP §2144.04(IV)(B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Tuesdays, and Thursdays 11-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.S.H/Examiner, Art Unit 3771 

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771